 PROB 12C                                                                                Report Date: July 18, 2019
(6/16)
                                                                                                       FILED IN THE
                                       United States District Court                                U.S. DISTRICT COURT
                                                                                             EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                               Jul 18, 2019
                                        Eastern District of Washington                            SEAN F. MCAVOY, CLERK




                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Courtney D. Vaughn                       Case Number: 0980 2:14CR00021-RMP-19
 Address of Offender:                                            Spokane Valley, Washington 99037
 Name of Sentencing Judicial Officer: The Honorable Rosanna Malouf Peterson, U.S. District Judge
 Date of Original Sentence: March 10, 2015
 Original Offense:          Distribution of Oxycodone Hydrochloride, 21 U.S.C. § 841(a)(1)
 Original Sentence:         Prison - 21 Months;             Type of Supervision: Supervised Release
                            TSR - 36 Months

 Revocation Sentence:       Prison - 14 Months;
 (October 10, 2017)         TSR - 36 Months
 Asst. U.S. Attorney:       James Goeke                     Date Supervision Commenced: April 16, 2018
 Defense Attorney:          Federal Public Defender         Date Supervision Expires: April 15, 2021


                                          PETITIONING THE COURT

To issue a WARRANT and to incorporate the violation(s) contained in this petition in future proceedings with the
violation(s) previously reported to the Court on 09/06/2018, 09/26/2018, 10/12/2018, 01/08/2019, and 06/07/2019.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            11          Mandatory Condition # 3: You must refrain from any unlawful use of a controlled
                        substance. You must submit to one drug test within fifteen days of release from
                        imprisonment and at least two periodic drug tests thereafter, as determined by the Court.

                        Supporting Evidence: Mr. Vaughn is alleged to have violated mandatory condition number
                        3 by ingesting marijuana and cocaine on or about July 11, 2019, based on urinalysis testing,
                        and the client’s admitted use of marijuana.

                        On April 19, 2018, Mr. Courtney Vaughn signed his conditions relative to case number
                        2:14CR00021-RMP-19, indicating he understood all conditions as ordered by the Court.
                        Specifically, Mr. Vaughn was made aware by his U.S. probation officer that he was required
                        to refrain from the use of illicit substances.

                        Specifically, on July 11, 2019, Mr. Vaughn reported to the U.S. Probation Office in Spokane
                        to submit to urinalysis testing, as previously directed. He was subsequently able to provide
Prob12C
Re: Vaughn, Courtney D
July 18, 2019
Page 2

                       a urinalysis sample for testing, the results of which were presumptive positive for both
                       cocaine and marijuana. Mr. Vaughn admitted to using marijuana most recently occurring on
                       or about July 10, 2019, stating he had been using the substance approximately every other
                       day as it helped him to address his anxiety more effectively than his prescribed medications.
                       Mr. Vaughn adamantly denied any use of cocaine.

                       On July 14 and 16, 2019, the lab results were received relative to this matter confirming the
                       sample provided by the client as being positive for both cocaine and marijuana. Despite
                       being confronted with the results of laboratory testing, Mr. Vaughn continues to deny any
                       wilful use of cocaine, stating instead that the substance may have entered his system through
                       inadvertent physical contact, through his prescribed medications or the substance may have
                       been present in the marijuana he ingested, which he admits was prepared for him and given
                       to him by another individual.

                       On July 17, 2019, confirmation was received from the Director of Toxicology with Alere
                       that the client’s prescribed medication as provided to the undersigned officer by the client
                       would not alone, or in combination, result in the detection of either illicit substance as noted
                       herein.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court, and that the Court issue a WARRANT
requiring the offender to appear to answer to the allegation(s) contained in this petition.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                             Executed on:      July 18, 2019
                                                                               s/Chris Heinen
                                                                               Chris Heinen
                                                                               U.S. Probation Officer


 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ X]     The incorporation of the violation(s) contained in this petition
          with the other violations pending before the Court.
 [ X]     Defendant to appear before the Judge assigned to the case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ ]      Other


                                                                               Signature of Judicial Officer
                                                                                      7/18/2019
                                                                               Date
